DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations is/are:
(Claim 20) “a storage device for storing computed real-time brain value indices;” 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Claim 20) “a storage device for storing computed real-time brain value indices;”: As identified by the Specification, the following is recognized as the corresponding structure to the storage device: “a10 data storage system (including volatile memory and non-volatile memory or other data storage elements or a combination thereof),” Or equivalents thereof.
If applicant wishes to provide explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 16, lines 5-11, the term “a server comprising:
receive sensor data from the collector device;
compute a connectivity matrix having connectivity values, a connectivity value for each pair of channels, a real-time brain value index for anxiety and treatment data using the sensor data; and 

receiving  sensor data from the collector device;
computing  a connectivity matrix having connectivity values, a connectivity value for each pair of channels, a real-time brain value index for anxiety and treatment data using the sensor data; and 
generating  visual elements for an interface in real-time, the visual elements representing a connectivity map for the connectivity matrix,…” for grammatical clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 16, and 20 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 16, and 20, the term “(near) real-time" is a relative term which renders the claim indefinite. The term "near" is not defined by the claim in relation to ‘real-time’, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No 
Regarding Claims 1, 16, and 20, the term “wherein the brain value index may be computed based on…" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “may be” are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7, 9 11-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al (US 2013/0035579) (“Le”) in view of DeCharms (US 2004/0092809) and further in view of Georgopoulos (US 2008/00911118) and further in view of McIntosh et al (US 2015/0206051) (“McIntosh”) and further in view of Sun et al (“Inferring Functional Neural Connectivity with Phase Synchronization Analysis: A Review of Methodology”) (“Sun”) and further in view of Kim et al (“Anxiety Dissociates Dorsal and Ventral Medial Prefrontal Cortex Functional Connectivity with the Amygdala at Rest”) (“Kim”).
Regarding Claim 1, while Le teaches a system for brain monitoring for neural disorder (Abstract) and response to treatment comprising: 

a collector device coupled to the plurality of sensors ([0020] computer system collecting data, [0052]  such as a smartphone), for pre-processing the real-time raw sensor data ([0033] analysis can involve filtering EEG data)
a server ([0052] server can be second computer system communicating with first computer system) comprising: 
at least one processor ([0052] computer system); and
a memory comprising instructions which, when executed by the at least one processor ([0075]), configure the at least one processor to:
receive sensor data from the collector device ([0052] server collecting data from first computer system); 
compute, using the sensor data, a connectivity dataset having connectivity values, a connectivity value for each pair of channels, and a brain value index corresponding to a real-time brain state of the patient ([0036] connectivity dataset done by first computer system, [0038] brain state evaluation by first computer system, [0056] steps from block 120 can be applied at server / second computer system); and 
the server system having a display controller to issue control commands to update the interface using generated visual elements ([0067]);
a display device ([0067]) to display and update an interface with the visual elements based on the issued control commands from the server (these limitations are intended use),
wherein the brain value index may be computed based on a total number of possible pairs of channels given a specific channel montage N = Nc!/2!(Nc-p)!, Nc beinq a number of channels, p being a number of connected pairs of channels, p beinq calculated using a threshold value and the connectivity values of the connectivity matrix (Examiner’s note: the 
N = Nc!/2!(Nc-p)!
In this invention, the brain value index is not computed this way),
Le fails to teach the brain monitoring:
Being performed in real time.
However DeCharms teaches a physiological monitoring device (Abstract) wherein brain activity may be measured and evaluated in substantially real time ([0108]) in a system considering brain connectivity ([0378]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the analysis of Le with near real-time monitoring of DeCharms as it provides a shorter delay between data representing abnormal patient conditions and the application of a treatment for the subject.
Yet their combined efforts fail to teach the connectivity dataset being consolidated as a connectivity matrix.
However McIntosh teaches a neurological evaluation system (Abstract) and teaches connectivity data being grouped in a matrix ([0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the analysis of Le with the connectivity data placed in a matrix as taught by McIntosh as the application of a known technique to a known device ready for improvement to yield predictable results of easily stored, processed, and viewed data.
Yet their combined efforts fail to teach:
a presentation unit to generate visual elements for an interface in real-time, the visual elements representing the real-time brain value index to depict the brain state of the patient and a connectivity map for the connectivity matrix.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the visualization of brain state of Georgopoulos to the brain state analysis of Le as the application of a known technique for representing the brain state of a subject (Georgopoulos) to a system evaluating brain state (Le) ready for improvement to yield predictable results of a form of representing Le’s connectivity analysis visually.
Yet their combined efforts fail to teach
the connectivity map visually indicating the channels of the sensors and a connecting line between a pair of channels representing a strength of connection between the pair of channels,
wherein the at least one processor is configured to compute an entropy value associated with the number of connected pairs of channels and calculates a normalized entropy to a value between 0 and 1.
However Sun teaches a method for analyzing neural connectivity (Abstract, p1) wherein pairs of neural signals can characterize neural connectivity by their phase synchronization (p5, 3. Phase Synchronization Analysis, “These two PSIs quantify how concentrated the distribution of IP difference is. Their values are in [0, 1], with PSI = 1 implying that the signal pair is with exact rhythm locking and PSI = 0 indicating no PS at all.”) wherein the phase synchronization value of pairs may be calculated by an entropy value and calculates a normalized entropy to a value between 0 and 1 (p5, 3. Phase Synchronization Analysis, entropy-based phase synchronization index is calculated for connected pairs, “These two PSIs quantify how concentrated the distribution of IP difference is. Their values are in [0, 1].”).

Yet their combined efforts fail to teach the brain value index corresponding to subject panic or anxiety.
However Kim teaches a neural connectivity monitoring (Abstract) wherein neural connectivity between brain regions characterizes anxiety.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to consider the brain state evaluated by neural pair connectivity of Le, DeCharms, McIntosh, and Georgopolous to be anxiety as taught by Kim as the application of a known technique (use pair connectivity evaluation to calculate the brain state of anxiety) to the known device ( use pair connectivity evaluation to calculate the brain state) ready for improvement to yield predictable results of outlining what brain state in particular is being considered.
Regarding Claim 2, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, and Le further teaches wherein the at least one processor is configured  to computes treatment guidance using the brain value index, wherein the treatment guidance provides a monitoring state, and an intervention state for anxiety ([0067] treatment guidance, See Claim 1 Rejection: for anxiety)
Regarding Claim 4, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, and Le further teaches wherein the synchronization pattern is characterized by a phase synchronization value between different monitoring periods ([0032]-[0034]), and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the phase synchronization tests (across time and frequency bands) of Le for the phase synchronization of Sun (across pairs) as a simple substitution of one form of characterizing neural connectivity for another to obtain predictable results.
Regarding Claim 7, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, and Le further teaches wherein the system implements machine learning to compute the brain value index ([0043]) and teaches that analysis of a subject may be based on historical data for the patient or other patients ([0037]) and their combined efforts teach performing calculations with server (See Claim 1 Rejection).
Yet their combined efforts fail to teach implementing the machine learning of the brain value index using historical data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that the historical data evaluation of Le would be combined with the machine learning teaching to create the most robust training data set for an accurate neural network.
Regarding Claim 9, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, and Le further teaches wherein the system computes treatment guidance using the brain value index, wherein the treatment guidance provides a monitoring state, an intervention state and a resuscitate state ([0067]) and their combined efforts teach performing calculations with server (See Claim 14 Rejection).
Regarding Claim 11, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, and Le further teaches wherein the server computes treatment guidance using the brain value index ([0065], [0067]), Le further teaches wherein the system implements machine learning to compute the brain value index ([0043]) and teaches that analysis of a subject may be based on historical data for the patient or other patients ([0037]), and their combined efforts teach performing calculations with server (See Claim 1 Rejection).
Yet their combined efforts fail to teach implementing the machine learning to generate treatment guidance using historical data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that the historical data evaluation of Le would be combined with the machine learning teaching to create the most robust training data set for an accurate neural network for treatment..  
Regarding Claim 12, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, and Le further teaches wherein the real-time raw sensor data is linked with a patient identifier ([0028]) and time indicia ([0016])
Regarding Claim 13, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, and Le further teaches wherein the interface comprises a graph of raw EEG signals per channel over time ([0024]), and McIntosh teaches a system for modeling a human brain (Abstract) wherein neural connectivity matrices values may be displayed ([0060] and [0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the synchronization connectivity data of Le to be visualized as taught by McIntosh as the application of a known technique (Display connectivity data) to a known device (calculating connectivity data) ready for improvement to yield predictable results of streamlining caregiver understanding of subject’s brain state.
 Regarding Claim 14, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, wherein the server is configured to generate the interface to include visual elements depicting the channels, connections between the channels, and strengths of the connections (See Claim 1 Rejection, Georgopolous’s teachings).  
Regarding Claim 15, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1 and Le further teaches displaying data related to neurological impairment ([0067]), teaches that synchronization trends may be reflected as an entropy curve ([0037]), thus teaching a marker for the brain value index will be at a position along the curve at a point in time, the position indicating the brain state, and teaches performing calculations with server (See Claim 1 Rejection).

Regarding Claim 16, while Le teaches a system for brain monitoring (Abstract) comprising: 
a plurality of sensors for acquisition of (near) real-time raw sensor data for monitoring a patient's brain, each sensor corresponding to a channel ([0019] the subsignals / channels corresponding to a plurality of electrodes / sensors); 
a collector device coupled to the plurality of sensors ([0020] computer system collecting data, [0052]  such as a smartphone), for pre-processing the real-time raw sensor data ([0033] analysis can involve filtering EEG data)
a server ([0052] server can be second computer system communicating with first computer system) comprising:
receiving sensor data from the collector device ([0052] server collecting data from first computer system); 
computing, a connectivity dataset having connectivity values, a connectivity value for each pair of channels, and a brain value index corresponding to a real-time brain state of the patient ([0036] connectivity matrix done by first computer system, [0038] brain state evaluation 
a display device ([0067]) to display and update an interface with the visual elements based on the issued control commands from the server,  
wherein the brain value index may be computed based on a total number of possible pairs of channels given a specific channel montage N = Nc!/2!(Nc-p)!, Nc beinq a number of channels, p being a number of connected pairs of channels, p beinq calculated using a threshold value and the connectivity values of the connectivity matrix (Examiner’s note: the brain value index may or may not be computed based a total number of possible pairs of channels given a specific channel montage 
N = Nc!/2!(Nc-p)!
In this invention, the brain value index is not computed this way),
Le fails to teach the brain monitoring being performed in real time.
However DeCharms teaches a physiological monitoring device (Abstract) wherein brain activity may be measured and evaluated in substantially real time ([0108]) in a system considering brain connectivity ([0378]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the analysis of Le with near real-time monitoring of DeCharms as it provides a shorter delay between data representing abnormal patient conditions and the application of a treatment for the subject.
Yet their combined efforts fail to teach the connectivity dataset being consolidated as a connectivity matrix.
However McIntosh teaches a neurological evaluation system (Abstract) and teaches connectivity data being grouped in a matrix ([0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the analysis of Le with the connectivity data placed in a 
Yet their combined efforts fail to teach:
a connectivity value for each pair of channels, a real-time brain value index and treatment data using the sensor data; and
generating visual elements for an interface in real-time, the visual elements representing the real-time brain value index to depict the brain state of the patient, a connectivity map for the connectivity matrix, brain value index, and the treatment data, the connectivity map visually indicating the channels of the sensors and a connecting line between a pair of channels representing a strength of connection between the pair of channels.
However Georgopoulos teaches a brain pattern analyzer (Abstract) wherein paired relationship between channels may be depicted as a visual connectivity map where connecting line between a pair of channels represents a strength of the connection between the pair of channels ([0060] the appearance of a line represents an above threshold level of correlation between the sensors).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the visualization of brain state of Georgopoulos to the brain state analysis of Le as the application of a known technique for representing the brain state of a subject (Georgopoulos) to a system evaluating brain state (Le) ready for improvement to yield predictable results of a form of representing Le’s connectivity analysis visually.
Yet their combined efforts fail to teach
the connectivity map visually indicating the channels of the sensors and a connecting line between a pair of channels representing a strength of connection between the pair of channels,

However Sun teaches a method for analyzing neural connectivity (Abstract, p1) wherein pairs of neural signals can characterize neural connectivity by their phase synchronization (p5, 3. Phase Synchronization Analysis, “These two PSIs quantify how concentrated the distribution of IP difference is. Their values are in [0, 1], with PSI = 1 implying that the signal pair is with exact rhythm locking and PSI = 0 indicating no PS at all.”) wherein the phase synchronization value of pairs may be calculated by an entropy value and calculates a normalized entropy to a value between 0 and 1 (p5, 3. Phase Synchronization Analysis, entropy-based phase synchronization index is calculated for connected pairs, “These two PSIs quantify how concentrated the distribution of IP difference is. Their values are in [0, 1].”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the phase synchronization tests (across time and frequency bands) of Le for the phase synchronization of Sun (across pairs) as a simple substitution of one form of characterizing neural connectivity for another to obtain predictable results. Furthermore, it would be obvious to provide parameter values that reflect that phase synchronization as a normalized value between 0 and 1 as it provides an immediately understandable level of connectivity to a caregiver.
Yet their combined efforts fail to teach the brain value index corresponding to an anxiety state of the patient.
However Kim teaches a neural connectivity monitoring (Abstract) wherein neural connectivity between brain regions characterizes anxiety.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to consider the brain state evaluated by neural pair connectivity of Le, DeCharms, McIntosh, and Georgopolous to be anxiety as taught by Kim as the application 
Regarding Claim 17, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 16, and Le further teaches wherein the system computes treatment guidance using the brain value index, wherein the treatment guidance provides a monitoring state, an intervention state and a resuscitate state ([0067]) and their combined efforts teach performing calculations with server (See Claim 16 Rejection).
Regarding Claim 19, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 16, and Le further teaches wherein the visual elements indicating brain connectivity indicate a strength of brain connectivity between channel pairs (See Claim 16 Rejection), and McIntosh teaches wherein neural connectivity matrices values may be displayed as matrix values or graphed ([0060] and [0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the synchronization connectivity data of Le to be visualized as taught by McIntosh as the application of a known technique (Display connectivity data) to a known device (calculating connectivity data) ready for improvement to yield predictable results of streamlining caregiver understanding of subject’s brain state.

Regarding Claim 20, while Le teaches a processing device for brain monitoring (Abstract) comprising: 
a network interface for acquisition of real-time raw sensor data for a patient's brain ([0019] the subsignals / channels corresponding to a plurality of electrodes / sensors, [0020] computer system collecting data, [0052]  such as a smartphone), 

a storage device for storing computed real-time brain value indices ([0075]); and 
a display device ([0067]) to display and update an interface with the visual elements based on the issued control commands from the server;
further teaches that synchronization trends may be reflected as an entropy curve ([0037]), thus teaching a marker for the brain value index will be at a position along the curve at a point in time, and
wherein the brain value index may be computed based on a total number of possible pairs of channels given a specific channel montage N = Nc!/2!(Nc-p)!, Nc beinq a number of channels, p being a number of connected pairs of channels, p beinq calculated using a threshold value and the connectivity values of the connectivity matrix (Examiner’s note: the brain value index may or may not be computed based a total number of possible pairs of channels given a specific channel montage 
N = Nc!/2!(Nc-p)!
In this invention, the brain value index is not computed this way),
Le fails to teach the brain monitoring:
Being performed in real time.
However DeCharms teaches a physiological monitoring device (Abstract) wherein brain activity may be measured and evaluated in substantially real time ([0108]) in a system considering brain connectivity ([0378]).

Yet their combined efforts fail to teach the connectivity dataset being consolidated as a connectivity matrix.
However McIntosh teaches a neurological evaluation system (Abstract) and teaches connectivity data being grouped in a matrix ([0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the analysis of Le with the connectivity data placed in a matrix as taught by McIntosh as the application of a known technique to a known device ready for improvement to yield predictable results of easily stored, processed, and viewed data.
Yet their combined efforts fail to teach:
The server for generating visual elements for an interface in real-time, the visual elements representing the real-time brain value index to depict the brain state of the patient and a connectivity map for the connectivity matrix,
Wherein the visual elements depict the channels, connections between the channels, and strengths of the connections,
However Georgopoulos teaches a brain pattern analyzer (Abstract) wherein paired relationship between channels may be depicted as a visual connectivity map where connecting line between a pair of channels represents a strength of the connection between the pair of channels ([0060] the appearance of a line represents an above threshold level of correlation between the sensors).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the visualization of brain state of Georgopoulos to the brain state analysis of Le as the application of a known technique for representing the brain 
Yet their combined efforts fail to teach
the connectivity map visually indicating the channels of the sensors and a connecting line between a pair of channels representing a strength of connection between the pair of channels,
wherein the at least one processor is configured to compute an entropy value associated with the number of connected pairs of channels and calculates a normalized entropy to a value between 0 and 1.
However Sun teaches a method for analyzing neural connectivity (Abstract, p1) wherein pairs of neural signals can characterize neural connectivity by their phase synchronization (p5, 3. Phase Synchronization Analysis, “These two PSIs quantify how concentrated the distribution of IP difference is. Their values are in [0, 1], with PSI = 1 implying that the signal pair is with exact rhythm locking and PSI = 0 indicating no PS at all.”) wherein the phase synchronization value of pairs may be calculated by an entropy value and calculates a normalized entropy to a value between 0 and 1 (p5, 3. Phase Synchronization Analysis, entropy-based phase synchronization index is calculated for connected pairs, “These two PSIs quantify how concentrated the distribution of IP difference is. Their values are in [0, 1].”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the phase synchronization tests (across time and frequency bands) of Le for the phase synchronization of Sun (across pairs) as a simple substitution of one form of characterizing neural connectivity for another to obtain predictable results. Furthermore, it would be obvious to provide parameter values that reflect that phase synchronization as a normalized value between 0 and 1 as it provides an immediately understandable level of connectivity to a caregiver.

However Kim teaches a neural connectivity monitoring (Abstract) wherein neural connectivity between brain regions characterizes anxiety.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to consider the brain state evaluated by neural pair connectivity of Le, DeCharms, McIntosh, and Georgopolous to be anxiety as taught by Kim as the application of a known technique (use pair connectivity evaluation to calculate the brain state of anxiety) to the known device ( use pair connectivity evaluation to calculate the brain state) ready for improvement to yield predictable results of outlining what brain state in particular is being considered.

Claim(s) 3, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of DeCharms and further in view of McIntosh and further in view of Georgopoulos and further in view of Sun and further in view of Kim and further in view of Long et al (US 2014/0009292) (“Long”).
Regarding Claim 3, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, and Le teaches display device feedback ([0067]), their combined efforts fail to teach wherein the display device provides feedback data to refine or update the processing by the server.  
However Long teaches a medical device (Abstract) wherein proper administration of a system is guided by display device feedback ([0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for feedback display of Le to further include feedback data to refine or update the computations by the server, such as by proper administration of the device 
Regarding Claim 10, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, and Le teaches display device feedback ([0067]), their combined efforts fail to teach wherein the display device provides feedback data to refine or update the computations by the server, the feedback data confirming the accuracy of the brain value index.  
However Long teaches a medical device (Abstract) wherein proper administration of a system is guided by display device feedback ([0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for feedback display of Le to further include feedback data to refine or update the computations by the server, such as by proper administration of the device (i.e. proper placement of headset on subject), as this ensures the quality of procedure and any received data. 

Regarding Claim 18, Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 16, and Le teaches display device feedback ([0067]), their combined efforts fail to teach wherein the display device provides feedback data to refine or update the computations by the server, the feedback data confirming the accuracy of the brain value index.  
However Long teaches a medical device (Abstract) wherein proper administration of a system is guided by display device feedback ([0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for feedback display of Le to further include feedback data to refine or update the computations by the server, such as by proper administration of the device (i.e. proper placement of headset on subject), as this ensures the quality of procedure and any received data. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of DeCharms and further in view of McIntosh and further in view of Georgopoulos and further in view of Sun and further in view of Kim and further in view of Homan et al (US 2008/0227394) (“Homan”) and further in view of Hively (US 2004/0059761).
Regarding Claim 5, while Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, and Sun further teaches wherein pairs of neural signals can characterize neural connectivity by their phase synchronization (See Claim 1 Rejection), their combined efforts fail to teach wherein the server generates a boolean connectivity matrix based on the connectivity matrix, such that an entry of the boolean connectivity matrix is 0 if a corresponding connectivity value is lower than a threshold value, and 1 if a corresponding connectivity value is higher than the threshold value, wherein the server computes the threshold value from sensor data for a normal Page 2 of 7Appl. No.: FILED HEREWITHAttorney Docket No.: 56084138-1 USAmdt. Dated August 31, 2018 adult with eyes open, wherein a connected channel is defined as an entry that is 1, wherein the server generates the brain value index using the boolean connectivity matrix.  
However Homan teaches a physiological monitor (Abstract) wherein a synchronization of a signal can be characterized in a Boolean manner ([0104]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to categorize the synchronization of Le and Sun in a Boolean manner as taught by Homan as a simple substitution of one form of categorizing data in a continuous manner (Sun) for another in a discrete manner (Homan) to obtain predictable results of accurately assessed data.
Yet their combined efforts fail to teach the threshold for the Boolean classification being based on sensor data for a normal adult with eyes open.
However Hively teaches EEG monitoring (Abstract, [0008]) that blinking introduces artifact into EEG data ([0008]).
.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of DeCharms and further in view of McIntosh and further in view of Georgopoulos and further in view of Sun and further in view a of Kim and further in view of Boly et al (“Functional Connectivity in the Default Network During Resting State is Preserved in a Vegetative but Not in a Brain Dead Patient”) (“Boly”).
Regarding Claim 8, while Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim teach the system of claim 1, and Le further teaches the server computer treatment guidance using the brain value index, their combined efforts fail to teach the treatment guidance triggers treatment for organ donation upon detecting that the patient is a candidate for the organ donation by evaluating the brain value index using an organ donation threshold value.
However Boly teaches a neural monitor (Abstract) wherein connectivity can reflect whether a subject is in a brain dead state (Abstract, and therefore is a candidate for organ donation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further evaluate the brain state of Le, DeCharms, McIntosh, Georgopolous, Sun, and Kim for brain death as taught by Boly as this will provide guidance on whether to continue medical interventions on a subject or to better prioritize supplying their organs to other patients. Furthermore, it would be obvious to use a threshold value as previously taught in Sun for characterizing values as either in category A or in category B (p5, 3.2 Significance Tests for PSI, “This question is also concerned in brain network research, as 

Response to Arguments
Applicant’s amendments and arguments filed 1/05/2021 with respect to the 35 USC 112(f) interpretations of claims 1 and 16 have been fully considered and are persuasive. The interpretation is removed.
Applicant’s amendments and arguments filed 1/05/2021 do not address the 35 USC 112(f) interpretation of claim 20. Therefore the interpretation stands. 
Applicant’s amendments and arguments filed 1/05/2021 with respect to the 35 USC 103 rejections have been fully considered, but are not persuasive. Applicant argues that amending the independent claims with the allowable subject matter of claim 6 should render the claims allowable. Examiner respectfully disagrees. As written, the claims merely state that the brain value index “may be computed” based on the subject matter of claim 6. Therefore, it appears that the subject is optionally used performing the analysis of the independent claims. As it is understood to be optional, it is not a requirement for meeting the analysis of the claims. The rejection stands.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793